Citation Nr: 1125606	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  97-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disability manifested by multiple myocardial infarctions.


REPRESENTATION

Appellant represented by:	Samuel Tumey, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1973 to June 1977.  The Veteran also had 7 years, 1 month, and 7 days of prior active service.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision that, in pertinent part, denied service connection for myocardial infarction.  The Veteran timely appealed.

In July 1998, the Board remanded the matter for additional development.  In a June 2000 decision, the Board denied service connection for a disability manifested by multiple myocardial infarctions.

The Veteran appealed the June 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2001 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In October 2001 and in January 2004, the Board remanded this matter for additional development.  Subsequently, the matter was returned to the Board, and in January 2005, the Board, inter alia, denied the Veteran's claim for service connection for a disability manifested by multiple myocardial infarctions.  The Veteran again appealed to the Court.

In a May 2007 Memorandum Decision, the Court vacated the portion of the January 2005 Board decision that denied service connection for a disability manifested by multiple myocardial infarctions, and remanded the case to the Board for readjudication.  Judgment was entered in June 2007.  Thereafter, the case was returned to the Board, consistent with the Court's judgment.

In October and November 2007, the Veteran submitted additional evidence directly to the Board, waiving RO review.

In May 2008, the Board sought an independent medical expert opinion, pursuant to 38 C.F.R. § 20.901(d).  In July 2008, a copy of the opinion was sent to the Veteran; the Veteran's response was received in August 2008, and RO review was again waived.

In November 2008, the Board denied the Veteran's claim.  The Veteran appealed to the Court.  In December 2009 the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion in January 2010.  In response, the Board, in February 2011, sought a new independent medical expert opinion.  That opinion has been rendered; however, regrettably, due to the availability of a new basis for entitlement to service connection, the appeal must be remanded.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran suffers from heart disease and that he served during the Vietnam era.  Effective August 31, 2010, under VA regulations 38 C.F.R. §§ 3.307 and 3.309(e), service connection for ischemic heart disease may be presumed where exposure to certain herbicide agents is demonstrated.  

In an April 2011 correspondence, the Veteran posited that, as the issue before the Board was last adjudicated before this regulation was amended, the issue must be remanded so that the RO may consider the issue under all of the available theories of entitlement.  

Presently, the evidence of record is sufficient to render a determination based on direct service connection and service connection secondary to the Veteran's service-connected venous disorders.  Here, however, as there is a new substantive matter which has yet to be considered by the RO and as the Veteran has yet to receive full notification as to the amended regulations, the Board cannot yet render a decision as to whether the presumption discussed above applies in this case.  

The Board seeks to avoid piecemeal litigation due to the advancement of different theories of entitlement at different stages of the appellate process.  Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992).  The Board cannot, however, adjudicate claims that are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus the issue of entitlement to service connection must, in its totality, be remanded for RO consideration.  

On remand the Veteran should receive new VCAA notification to include information as to how the Veteran may be service connected based upon the new presumption for ischemic heart disease.  38 C.F.R. §§ 3.307 and 3.309(e).  Further, the RO should render a decision based on the regulations as they stand presently.  38 U.S.C.A. §§ 5102 (a), 5103 (West 2002).  If a favorable decision is not rendered, a statement of the case must be afforded to the Veteran. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The AMC/RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, that includes information as to what medical and lay evidence is needed to substantiate a service connection claim for the Veteran's heart disorder.  This notice is to specifically include notification of the newly amended C.F.R. §§ 3.307 and 3.309(e) regarding presumption of service connection for ischemic heart disease.  

2.  In response to this notice, the AMC/RO should afford the Veteran an opportunity to submit or identify any evidence pertinent to his heart disorder claim.

3.  The RO/AMC should obtain and associate with the claims file any treatment records identified by the Veteran and recent VA treatment records.  Once the claims file is updated and reviewed, the RO/AMC should undertake any other development it determines to be warranted.

4.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


